PARKER, J.
Defendant assigns as error the refusal of the court to grant his motion of nonsuit made at the conclusion of the State’s evidence and renewed at the conclusion of all of the evidence. There is no merit in this assignment of error. It is elementary that upon a motion for nonsuit in a criminal case, all the evidence upon the whole record tending to sustain a conviction is to be considered in the light most favorable to the State and the State is entitled to every reasonable inference to be drawn therefrom. State v. Bruton, 264 N.C. 488, 142 S.E. 2d 169. When the evidence in the present case is so considered, it is sufficient to establish every essential element of the crime charged and to require submission of the case to the jury.
*735 “Three elements are necessary to constitute the offense of forgery: (1) There must be a false making or alteration of some instrument in writing; (2) there must be a fraudulent intent; and (3) the instrument must be apparently capable of effecting a fraud.” State v. Phillips, 256 N.C. 445, 124 S.E. 2d 146. Defendant admitted to the officers that he had written the check in question and that he did not have permission from the person whose name appeared as drawer of the check to sign his name. The person whose name appeared on the face of the check as payee and whose signature purportedly appeared on the back, testified that she had never signed the back of the check nor had she given defendant permission to sign her name thereon. This evidence was sufficient to establish the false making of the instrument. Defendant’s admission to the officers that he had gotten another man to go to the store and cash the check for him was sufficient to establish his fraudulent intent. The check itself, which was introduced in evidence, was on its face such an instrument as was capable of effecting a fraud.
 There is also no merit in defendant’s contention that there was not in this case sufficient evidence aliunde his confession to carry the case to the jury. The check itself was introduced in evidence; endorsements appearing on the back thereof indicated it had been negotiated. There was independent evidence that the signature of the persons whose names appeared thereon as drawer and as payee were not genuine; the purported payee herself so testified. “When the State offers evidence of the corpus delicti in addition to defendant’s confession of guilt, defendant’s motion to nonsuit is correctly denied.” State v. Moore, 275 N.C. 141, 166 S.E. 2d 53. In the case before us there was sufficient extrinsic evidence corroborating defendant’s confession to warrant submitting the case to the jury.
 Defendant contends he is entitled to a new trial because of failure of the trial judge to conduct a voir dire hearing and to make findings of fact as to the voluntariness of his confession. Apart from the fact that this contention is not based upon any appropriate assignment of error, the contention is without merit. At his trial defendant made no objection to the testimony of the two police officers concerning his extrajudicial admissions. A general objection, if timely made, would have been sufficient, State v. Vickers, 274 N.C. 311, 163 S.E. 2d 481, but unless objection is made at the proper time it is waived. State v. Edwards, 274 N.C. 431, 163 S.E. 2d 767. He cannot raise the objection for the first time on appeal. State v. Jones, 6 N.C. App. 712, 171 S.E. 2d 17. (Opinion by Brock, J., filed this date.) It should also be noted that in the present ease de*736fendant admitted on cross-examination that the officers had advised him of his rights. He has never contended that any confession or admission allegedly made by him was involuntary; he simply denied that he made any.
In the trial we find
No error.
Campbell and Geaham, JJ., concur.